Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment and remarks filed on 08/18/2022.
Claims 1-8, 11-20 are currently pending.
Claims 9-10 are canceled.
Claims 1, 8, 11, 16 are currently amended. 

Allowable Subject Matter
Claims 1-8, 11-20 renumbered as 1-18, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8, 11-20 are considered allowable because the prior art does not teach limitations including: 
“program a summary flow into the hardware memory resource, wherein the 11summary flow comprises a wild character matching the first source and the second 12source; 13receive a second multicast data packet; 14determine that the second multicast data packet matches the summary flow in 15the hardware memory resource; and 16process the second multicast data packet according to the summary flow,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 8, 16.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zaumen et al (US 6118760 A) is pertinent to a network flow management whereby to  ensure a deterministic matching result following a single search of the forwarding memory having wildcarded entries, the network element is configured to produce only the most specific match where multiple matches exist in the forwarding memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419